542 F.2d 531
Jewell D. CHANDLER, Appellant,v.Richard L. ROUDEBUSH,* in his official capacityas Administrator of Veterans Affairs, VeteransAdministration, et al., Appellees.
No. 74-1596.
United States Court of Appeals,Ninth Circuit.
July 19, 1976.

Appeal from the United States District Court for the Central District of California.
Before TRASK, CHOY and GOODWIN, Circuit Judges.


1
The above-entitled cause is reversed and remanded to the district court for further proceedings in conformity with Chandler v. Roudebush, --- U.S. ----, 96 S.Ct. 1949, 48 L.Ed.2d 416 (1976), reversing Chandler v. Johnson, 515 F.2d 251 (9th Cir. 1975).



*
 Originally DONALD E. JOHNSON